Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    November 15, 2016

The Court of Appeals hereby passes the following order:

A17D0148. DONTA Q. JOHNSON v. THE STATE.

       Donta Q. Johnson filed this application for discretionary appeal from the trial
court’s “Order Denying Motion Request for Disbursement of Indigent Funds; to
Effectuate the Right of Appeal by Constitutional Standards; and for Continuance to
the October Hearing.” It appears from the sparse application materials that the
challenged order is final, and no provision of OCGA § 5-6-35, the discretionary
appeal statute, appears to apply here.
       We will grant a timely application for discretionary appeal if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED, and Johnson shall have ten days from the date of
this order to file a notice of appeal with the trial court. If he has already filed a notice
of appeal in the trial court, he need not file a second notice. The clerk of the trial court
is DIRECTED to include a copy of this order in the record transmitted to the Court
of Appeals.
                                          Court of Appeals of the State of Georgia
                                                                               11/15/2016
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.